DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chen Le (79,818) on 7/15/2022.

The application has been amended as follows: 

As to the claims:
Cancel claims 10, 13, 16, and 19.

Election/Restrictions
Claim 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I-III, as set forth in the Office action mailed on 2/10/2022, is hereby withdrawn and claim 7 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 5-7, 11, 12, 14, 15, 17, 18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1 and 6 is the inclusion of the operation of acquiring the second voltage signal detected by the magnetic encoder of the 2-dimension magnetic field component of the magnetic field of the magnet, and calculating and obtaining the relative electric angle value according to the second voltage signal and the inverse trigonometric formula comprising: acquiring the second voltage signal detected by the magnetic encoder of the 2-dimension magnetic field component of the magnetic field of the magnet, the second voltage signal comprising an angular sinusoidal signal and an angular cosine signal; calculating a scaling compensation sinusoidal signal and a scaling compensation cosine signal, according to the angular sinusoidal signal, the angular cosine signal and a scaling compensation formula; calculating and obtaining the relative electric angle value according to the scaling compensation sinusoidal signal and the scaling compensation signal, the scaling compensation formula being:

    PNG
    media_image1.png
    97
    491
    media_image1.png
    Greyscale

wherein, Vsc(θ) is a scaling compensation sinusoidal signal; Vcc(θ) is a scaling compensation cosine signal; Vs(θ) is an angular sinusoidal signal; Vc(θ) is an angular cosine signal; Vs0 is a bias error of a preset sinusoidal signal; Vc0 is a bias error of a preset cosine signal; Vm is a preset adjusting amplitude; Vsm is an amplitude compensation to a fundamental wave of the preset sinusoidal signal; and Vcm is an amplitude compensation to the fundamental wave of the preset cosine signal. These limitations in combination with the rest of the limitations in the claim are neither disclosed nor suggested by the prior art of record. Claims 7, 11, 12, 14, 15, 17, 18, and 20 have been found allowable due to their dependencies upon claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/16/2022